DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/2022.
Applicant’s election without traverse of claims 4-10 in the reply filed on 9/16/2022 is acknowledged.

Claim Objections
Claim 4 are objected to because of the following informalities:  in line 6, “at least one device” should be “at least one physical device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the irrigation schedule" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the accessed template" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the input characteristics" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the irrigation design" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ersavas et al. U.S. PGPub 2016/0135389.
Regarding claim 4, Ersavas discloses a method for optimally designing an irrigation system and managing/operating the designed irrigation system in real time, the method comprising: receiving a user input (e.g. user entry) with instructions to commence an irrigation program at a specified time (e.g. pg. 1-2, ¶10-11; pg. 3, ¶45; pg. 4, ¶52; pg. 7, ¶105-107); requesting irrigation data (e.g. data from water flow meter) in relation to said irrigation program from one or more physical devices associated with the irrigation program, wherein at least one device is selected from a water meter, a pump (e.g. pg. 2-3, ¶29 and 32; pg. 4, ¶47); and communicating the instruction to one or more physical devices associated with the irrigation program (e.g. pg. 1-2, ¶10-11; pg. 3, ¶45; pg. 4, ¶52; pg. 7, ¶105-107).
 	Regarding claim 5, Ersavas discloses the method as claimed in claim 4, further comprises accessing a template (e.g. existing schedule) with an irrigation design relevant to the irrigation schedule (e.g. pg. 2, ¶12; pg. 3, ¶45 and 47).
 	Regarding claim 6, Ersavas discloses the method as claimed in claim 4, further comprises comparing the requested irrigation data with the accessed template (e.g. pg. 1-2, ¶10-11; pg. 3, ¶46-47; pg. 4-5, ¶64; pg. 7, ¶93-94; pg. 7-8, ¶109, 112 and 114).
 	Regarding claim 7, Ersavas discloses the method as claimed in claim 4, further comprises determining from the requested irrigation data whether the input characteristics are compatible (e.g. satisfactory, within thresholds) with one or more parameters of the accessed irrigation design (e.g. pg. 3, ¶46 and 49; pg. 4-5, ¶64-65; pg. 7-8, ¶109, 112 and 114).
 	Regarding claim 8, Ersavas discloses the method as claimed in claim 7, further comprises on detecting an incompatibility (e.g. unsatisfactory, outside thresholds), determining one or more proposed remedial actions (e.g. recommended new schedules and/or schedule adjustments) based on the irrigation design (e.g. pg. 2, ¶12; pg. 4-5, ¶65; pg. 9-10, ¶126-128; Fig. 15).
 	Regarding claim 9, Ersavas discloses the method as claimed in claim 8, wherein determining one or more proposed remedial actions further comprises: requesting from a user instructions in relation to the one or more proposed remedial actions (e.g. pg. 2, ¶12; pg. 4-5, ¶65; pg. 9-10, ¶126-128; Fig. 15); receiving an input from a user associated with the one or more proposed remedial actions (e.g. pg. 2, ¶12; pg. 4-5, ¶65; pg. 9-10, ¶126-128; Fig. 15); and comparing the input data with the accessed irrigation design (e.g. existing watering schedule) to identify an efficient method of performing a remedial action (e.g. pg. 2, ¶12; pg. 4-5, ¶65; pg. 9-10, ¶126-128; Fig. 15).
 	Regarding claim 10, Ersavas discloses the method as claimed in claim 8, wherein determining one or more proposed remedial actions further comprises: offering to a user one or more choices of remedial action and one or more methods for indicating a selection amongst such choices (e.g. pg. 2, ¶12; pg. 4-5, ¶65; pg. 9-10, ¶126-128; Fig. 15); receiving an input associated with a user's choice in relation to the offered remedial actions (e.g. pg. 2, ¶12; pg. 4-5, ¶65; pg. 9-10, ¶126-128; Fig. 15); sending an instruction associated with the user input (e.g. pg. 2, ¶12; pg. 4-5, ¶65; pg. 9-10, ¶126-128; Fig. 15).

Relevant Prior Art
Wardle et al. U.S. Patent 10,602,682 discloses a method for optimally designing an irrigation system and managing/operating the designed irrigation system in real time, the method comprising: receiving a user input with instructions to commence an irrigation program at a specified time (e.g. col. 2, lines 4-8; col. 3, lines 11-14; col. 4, lines 16-23; col. 30, lines 18-67; col. 33, lines 8-67)); requesting irrigation data in relation to said irrigation program from one or more physical devices associated with the irrigation program, wherein at least one device is selected from a water meter, a pump (e.g. col. 2, lines 23-30; col. 43, lines 48-55; col. 44, lines 21-26); and communicating the instruction to one or more physical devices associated with the irrigation program (e.g. col.  20, lines 12-37; col. 36-37, lines 8-67 and 1-4; Fig. 11B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
September 26, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116